Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Anderson, Reg. No. 77,898, on June 16, 2022.

The application has been amended as follows: 
1–60. (Canceled).
61.	(Currently Amended) A computer-implemented method for surgical preparation, the method comprising:
accessing a repository of a plurality of sets of surgical video footage reflecting a plurality of surgical procedures performed on differing patients and including intraoperative surgical events, surgical outcomes, patient characteristics, surgeon characteristics, and intraoperative surgical event characteristics;
enabling a surgeon preparing for a contemplated surgical procedure to input case-specific information corresponding to the contemplated surgical procedure;
comparing the case-specific information with data associated with the plurality of sets of surgical video footage to identify a group of intraoperative events likely to be encountered during the contemplated surgical procedure;
using the case-specific information and the identified group of intraoperative events likely to be encountered to identify specific frames in specific sets of the plurality of sets of surgical video footage corresponding to the identified group of intraoperative events, wherein the identified specific frames include frames from the plurality of surgical procedures performed on differing patients;
determining, using an implementation of a machine learning model, that a first set and a second set of video footage from differing patients contain frames associated with intraoperative events sharing a common characteristic, the machine learning model being trained using example video footage to determine whether two example sets of video footage share the common characteristic; 
omitting an inclusion of the second set from a compilation to be presented to the surgeon and including the first set in the compilation to be presented to the surgeon; and
enabling the surgeon to view a presentation including the compilation containing frames from the differing surgical procedures performed on differing patients. 
62.	(Original) The method of claim 61, further comprising enabling a display of a common surgical timeline including one or more chronological markers corresponding to one or more of the identified specific frames along the presentation.
63.	(Original) The method of claim 61, wherein enabling the surgeon to view the presentation includes sequentially displaying discrete sets of video footage of the differing surgical procedures performed on differing patients.
64.	(Original) The method of claim 63, wherein sequentially displaying discrete sets of video footage includes displaying an index of the discrete sets of video footage enabling the surgeon to select one or more of the discrete sets of video footage.
65.	(Original) The method of claim 64, wherein the index includes a timeline parsing the discrete sets into corresponding surgical phases and textual phase indicators.
66.	(Original) The method of claim 65, wherein the timeline includes an intraoperative surgical event marker corresponding to an intraoperative surgical event, and wherein the surgeon is enabled to click on the intraoperative surgical event marker to display at least one frame depicting the corresponding intraoperative surgical event.
67.	(Original) The method of claim 61, wherein the case-specific information corresponding to the contemplated surgical procedure is received from an external device.
68.	(Original) The method of claim 61, wherein comparing the case-specific information with data associated with the plurality of sets of surgical video footage includes using an artificial neural network to identify the group of intraoperative events likely to be encountered during the contemplated surgical procedure.
69.	(Original) The method of claim 68, wherein using the artificial neural network includes providing the case-specific information to the artificial neural network as an input. 
70.	(Original) The method of claim 61, wherein the case-specific information includes a characteristic of a patient associated with the contemplated procedure.
71.	(Original) The method of claim 70, wherein the characteristic of the patient is received from a medical record of the patient. 
72.	(Original) The method of claim 71, wherein the case-specific information includes information relating to a surgical tool.  
73.	(Original) The method of claim 72, where the information relating to the surgical tool includes at least one of a tool type or a tool model. 
74.	(Original) The method of claim 71, wherein the common characteristic includes a characteristic of the differing patients.  
75.	(Original) The method of claim 61, wherein the common characteristic includes an intraoperative surgical event characteristic of the contemplated surgical procedure.  
76.	(Canceled).  
77.	(Canceled).  
78.	(Currently Amended) The method of claim 61, wherein the method further comprises training [[a]] an additional machine learning model to generate an index of the repository based on the intraoperative surgical events, the surgical outcomes, the patient characteristics, the surgeon characteristics, and the intraoperative surgical event characteristics; and generating the index of the repository, and wherein comparing the case-specific information with data associated with the plurality of sets includes searching the index.
79.	(Proposed Amendment) A surgical preparation system, comprising:
at least one processor configured to: 
access a repository of a plurality of sets of surgical video footage reflecting a plurality of surgical procedures performed on differing patients and including intraoperative surgical events, surgical outcomes, patient characteristics, surgeon characteristics, and intraoperative surgical event characteristics;
enable a surgeon preparing for a contemplated surgical procedure to input case-specific information corresponding to the contemplated surgical procedure;
compare the case-specific information with data associated with the plurality of sets of surgical video footage to identify a group of intraoperative events likely to be encountered during the contemplated surgical procedure;
use the case-specific information and the identified group of intraoperative events likely to be encountered to identify specific frames in specific sets of the plurality of sets of surgical video footage corresponding to the identified group of intraoperative events, wherein the identified specific frames include frames from the plurality of surgical procedures performed on differing patients;
determine, using an implementation of a machine learning model, that a first set and a second set of video footage from differing patients contain frames associated with intraoperative events sharing a common characteristic, the machine learning model being trained using example video footage to determine whether two example sets of video footage share the common characteristic; 
omit an inclusion of the second set from a compilation to be presented to the surgeon and including the first set in the compilation to be presented to the surgeon; and
enable the surgeon to view a presentation including the compilation and including frames from the differing surgical procedures performed on differing patients.
80.	(Proposed Amendment) A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to execute operations enabling surgical preparation, the operations comprising:
accessing a repository of a plurality of sets of surgical video footage reflecting a plurality of surgical procedures performed on differing patients and including intraoperative surgical events, surgical outcomes, patient characteristics, surgeon characteristics, and intraoperative surgical event characteristics;
enabling a surgeon preparing for a contemplated surgical procedure to input case-specific information corresponding to the contemplated surgical procedure;
comparing the case-specific information with data associated with the plurality of sets of surgical video footage to identify a group of intraoperative events likely to be encountered during the contemplated surgical procedure;
using the case-specific information and the identified group of intraoperative events likely to be encountered to identify specific frames in specific sets of the plurality of sets of surgical video footage corresponding to the identified group of intraoperative events, wherein the identified specific frames include frames from the plurality of surgical procedures performed on differing patients;
determining, using an implementation of a machine learning model, that a first set and a second set of video footage from differing patients contain frames associated with intraoperative events sharing a common characteristic, the machine learning model being trained using example video footage to determine whether two example sets of video footage share the common characteristic; 
omitting an inclusion of the second set from a compilation to be presented to the surgeon and including the first set in the compilation to be presented to the surgeon; and
enabling the surgeon to view a presentation including the compilation and including frames from the differing surgical procedures performed on differing patients.
81–282. (Canceled).



Allowable Subject Matter
Claims 1-27, as filed May 16, 2019, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

	The prior art does not disclose, teach or suggest, alone or in combinations the following underlined limitations of independent claim 61 (and corresponding limitations of independent claims 69 and 80):
A computer-implemented method for surgical preparation, the method comprising:
accessing a repository of a plurality of sets of surgical video footage reflecting a plurality of surgical procedures performed on differing patients and including intraoperative surgical events, surgical outcomes, patient characteristics, surgeon characteristics, and intraoperative surgical event characteristics;
enabling a surgeon preparing for a contemplated surgical procedure to input case-specific information corresponding to the contemplated surgical procedure;
comparing the case-specific information with data associated with the plurality of sets of surgical video footage to identify a group of intraoperative events likely to be encountered during the contemplated surgical procedure;
using the case-specific information and the identified group of intraoperative events likely to be encountered to identify specific frames in specific sets of the plurality of sets of surgical video footage corresponding to the identified group of intraoperative events, wherein the identified specific frames include frames from the plurality of surgical procedures performed on differing patients;
determining, using an implementation of a machine learning model, that a first set and a second set of video footage from differing patients contain frames associated with intraoperative events sharing a common characteristic, the machine learning model being trained using example video footage to determine whether two example sets of video footage share the common characteristic; 
omitting an inclusion of the second set from a compilation to be presented to the surgeon and including the first set in the compilation to be presented to the surgeon; and
enabling the surgeon to view a presentation including the compilation containing frames from the differing surgical procedures performed on differing patients.

The following references are considered to be the closest prior art of record:
Mohr et al. U.S. Pub. No. (2018/0322949), which discloses searching surgical videos for events of interest, identifying surgical events of interest in surgical videos using event logs, segmenting the identified videos using timestamps and presenting the video segments for display.
Venkataraman et al. (U.S. Pub. No. 2019/0362834), which discloses segmenting a surgical video into phases and tagging events using machine learning such that the segmented and tagged videos may be used for content retrieval and educational purposes.
 Aguilar et al. (U.S. Pub. No. 2018/0174616) discloses receiving a content retrieval theme and compiling video segments for display based on the video segments having a common theme. Machine learning may be used to identify commonalities in the videos that may be used as themes and for identify video segments that are associated with the theme.

The following references are considered to be prior art pertinent to the claims:
Goldberg (U.S. Pub. No. 2020/0211720)
Kilroy et al. (U.S. Pub. No. 2021/006752)
Habbecke et al. (U.S. Pub. No. 2019/0286652)
Ramshaw et al. (U.S. Patent No. 5,791,907)
Loukas, C. Video content analysis of surgical procedures. Surg Endosc 32, 553–568 (2018). https://doi.org/10.1007/s00464-017-5878-1 

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686